 

MOJO - Bag Gittery; EABIeS OP LBO RANA SHES L dads | MURELE—IS/06/19 in TXSD Page 1 Of 21 page 1 of 21

Exhibit C - MOJO Indiegogo Homepage

INDIEGOGO Explore v For Entrepreneurs Start.a Campaign Sign Up Log In

INDIEGOGO ~ Q

* Home

¢ Explore

* For Entrepreneurs
« Equity Offerings
¢ Start a Campaign
¢ Log In or Sign Up

 

Let us know if you think this campaign
contains prohibited content.

Sign Up for Inspiration
Your email address

 

Sign Up Now
Private, secure, spam-free
Follow us

 

 

 

BA!
Bt
Closed

MOJO - Bag, Battery, Cables, Plugs &
Sales Leads

Worlds most powerful Bag and Battery + recharging system
for all electronics, RFID blocking & more

& Doug Monahan
Austin, United States

rckP8" About

 

$3,644 USD raised by 33 backers

36% of $10,000 flexible goal

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads 8/30/2017
 

MOJO - Bag Battery CabKhO PHBS abthp Safes Lhads |THE ogP5/06/19 In TXSD Page 2 of 21 page 2 of 21

Exhibit C - MOJO Indiegogo Homepage

STORY UPDATES (5) COMMENTS (50) BACKERS (33)

| AM MOJO

YOUR EVERYDAY COMPANION

 

Bag, Battery and Power. The purpose of MOJO is to ensure
all of your electronic gear is fully charged - ail the time. We've
added car chargers, 110V wall chargers, Apple and Android
cables, retractable power cord, LEGO style velcro dividers,
multiple options and colors.

https://www. indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads

8/30/2017
 

MOJO - Bag, Battery: Caves Pla gOadnhe SaELL dads | InliEkOsb05/06/19 in TXSD Page 3 Of 21 page 3 of 21

Exhibit C - MOJO Indiegogo Homepage

01| POWER

20,000 mAh BATTERY

 

UNLIMITED POWER
MOJO - at 20,000 mAh - has the largest commercially available
battery on the market today. The Lithium Polymer power bank
allows you to always stay connected with the world. It is easy to
recharge through our retractable USB recharging cables. We provide
iPhone and Android interconnect system, 110v and 220v wall plugs
convert power to USB cables. If we missed anything - let us know
and we will consider adding it. Build your own Bag - BYOB.

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads 8/30/2017
 

    

CHARGE ALL |

02! VouR DEVICES

CHARGE ALL YOUR DEVICES
Losing power in 2015 isn't acceptable. You could miss important
customer emails, emergency phone calls - but not if you have
MOJO. Your iPhone, iPad, Android phone, Android tablet, GoPro
Camera, Digital Camera from any manufacturer . .. you name it.
Our backup system ensures all of your content is stored in the cloud
through a special Dropbox OEM relationship.

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads

 

Page 4 of 21 Page 4 of 21

8/30/2017
 

 

MOJO - Bag Gatley; ABTS AGO RARE SHEN dads | FHUFELG—O5/06/19 in TXSD Page 5 Of 21 page 5 of 21

a ae
N12 Os

 

WATER RESISTANT FABRIC

Keep your electronics dry! The outer layer is made from the highest
quality polyurethane, 900D high-density nylon. The middle layer of
RFID blocking fabric contains nickle and copper interlace system
provides an additional powerful water blocking layer of protection.
The inside fabric provides a third and final solution to protect your
valuable electronic gear. You name it and we thought of it.

MATERIALS

ONLY THE BEST FOR YOU HAND
PICKED ZIPPERS BUCKLES AND FABRIC

 

HIGH GRADE, DURABLE MATERIALS
The materials used to create the MOJO bag were hand-picked. We
chose the most durable fabric on the market today, integrated zippers
designed to never jam, buckles made of high-quality polyurethane
that are easy to connect and disengage, RFID blocking fabric to
protect your debit & credit cards as well as block electromagnetic

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads 8/30/2017
 

 

 

MOJO - Bag, Battery; Cavs PPO eda SHEN L dads | InlfELGgOS/06/19 In TXSD Page 6 Of 21 page 6 of 21

Exhibit C - MOJO Indiegogo Homepage
waves, durable VELCO female and male counterparts capable of

tens of thousands of solid connections.

o5| ACCESSORIES

EVERYTHING THAT YOU NEED

  

a)
clu

é

ACCESSORIES GALORE
20,000 mAh battery bank is standard. It is capable of recharging
multiple smartphone and/or tablets from scratch. Whether you are in
the United States where 110v or elsewhere in the world where 220v
wall power is provided - our electric wall to electronic power
conversion system ensures solid and fast charges. Should you be ina
vehicle you can garner power through the MOJO car charger
adapter. We provide cables to support Apple and Android systems.
Let us know what we should add - and if possible - it will be
included.

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads

8/30/2017
MOJO - Bag, GRvery; CABS PAPO ANGE SED L dads | FHUELEBIS/06/19 in TXSD Page 7 Of 21 page 7 of 21

Exhibit C - MOJO Indiegogo Homepage

06 | COLORS

EXPRESS YOUR PERSONALITY

COLOR PALETTE

 

COLORS
We are offering two colors to start - Midnight Black and Fire Engine
Red. Should we receive tens of thousands of pledges we are open to
providing a rainbow of potential colors and perhaps patterns. Let us
know, when pledging for MOJO, your preferred color. We will tally
preferences and design and manufacture accordingly.

07| PATTERNS

EXPLORE YOUR PERSONALITY

 

 

WE have the manufacturing capability to create MOJO in a wide
variety of patterns. Ultimately, the ability to offer patterns is based
upon the number of pledges we receive for the MOJO bag. Give us

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads 8/30/2017

 
MOJO - Bag, BaEry: CRF, PU walt BC Sai Hehe | Mukgcye 05/06/19 in TXSD Page 8 Of 21 Page 8 of 21

. Exhibit C - MOJO Indiegogo Homepage
your ideas about the type of pattern you would like. If possible - we

will use them and give you credit.

 

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads 8/30/2017

 
 

MOJO - Bag, Battery: CABINS Hd Oe dAHE SHEN L dads | flfRELGgbOS/06/19 In TXSD Page 9 of 21 page 9 of 21

Exhibit C - MOJO Indiegogo Homepage

SCHOOL

MOJO IS PERFECT FOR SCHOOL

0s

 

 

PERFECT FOR SCHOOL - MAKE THE GRADE
MOJO empowers students with the ability to keep their electronic
gear powered up at all times. It is large enough to carry your tablets
and telephones as well as required text books for classes. You can
keep your lunch or snacks safely stored for quick access.

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads 8/30/2017
MOJO - Bag; Baftery@abueOPhRR aampuSaestedds Pha gyZPS/06/19 In TXSD Page 10 Of 2 Ipage 10 of 21

i

rete SPORTS

“TRAIN WITH MOJO

 

ULTIMATE SPORTS BAG
MOJO was designed by sports enthusiasts. You can store your water
bottle, salt tablets, head-bands, cardio necessities . . . everything you
need to keep your body fit. Strap MOJO on and hit your stride.
We've made the bag connection system extra large so you won't
have straps on your skin after removing.

    

BUSINES!

YOUR OFFICE ON THE GO

 

BUSINESS
Your company will reimburse you for your MOJO pledge. It
provides a valuable asset for any organization. The US Internal
Revenue Service allows for the deduction of any viable business

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads 8/30/2017

 
 

MOJO - Bag, Baftery CableO PHAR seinpuSanet eats FHaegup05/06/19 In TXSD Page 11 Of 24page 11 of 21

Exhibit C - MOJO Indiegogo Homepage

expense - MOJO fits the bill - and the law. Take back what is
rightfully yours.

BRANDING

 

BRANDING

The MOJO is ideal to reward both employees and your top channel
partners. We can customize the bag to include your organization's
logo, brand or product likeness. If you wish, we can create
Letterman Jacket style chenille patches. Give us a telephone call or
send an email to discuss same - minimum order for customized
branding MOJO bags is 25 units. Discounts for large quantities -
Resellers Wanted and Fully Supported.

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads

8/30/2017
 

MOJO - Bags Battery CabeO PHBE stn Safes LLads THER SERPS! 06/19 in TXSD_ Page 12 of 2 Page 12 of 21

- MO Q ndiegodo

CAN STEAL
YOUR |
IDENTITY !

 

SECURITY

We have created a sophisticated RFID blocking system to ensure no-
one can “look inside” your bag via electronic surveillance systems.
Billions of dollars a year are stolen, lives ruined - it won’t happen to
you if you are protected by MOJO’s anti-theft system.

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads 8/30/2017
Page 13 Of 2 page 13 of 21

INDIVIDUAL RFID
PROTECTION

THE LAST WALL OF DEFENSE
IS SECURED

PASSPORT

PROTECTOR
maja |

 

The MOJO bag has RFID blocking cloth inside its walls; however,
once your cards are removed from the MOJO they are vulnerable to
attack - thus we provide RFID blocking sleeves for your passport,
credit/debit cards and drivers license. Your personal security is
100% protected with the MOJO solution.

 

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads 8/30/2017

 
 

MOJO - Bag Battery JCabKeO PARE KainpUSafes lL bads |THadgygP5/06/19 In TXSD

Exhibit C - MOJO Indiegogo Homepage

14| MOJO SALES PRO

100 MILLION B2B CONTACTS

 

 

 

Search through 100 Million B2B contacts with 12.3 Million
Directors. Includes email addresses & guaranteed delivery.
Search by Job Title, Company, Revenue, Employee Count,
City, State, Zip. Downloadable up to 5,000 contacts/month
in .csv format - compatible with all CRM apps.

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads

Page 14 Of 2 Page 14 of 21

8/30/2017
 

MOJO - Bag Biifery,CaGieO PHBE a bthp -SHfes Lbads | Tae gagP/06/19 In TXSD Page 15 of 2bage 15 of 21

Exhibit C - MOJO Indiegogo Homepage

TIMELINE

 

 

 

Mar, 2015

June 2015 Cogs ote he Dec lo a
Aug. 2015 Se So Pyeces Bes er ce
Jan. 2016 Consolidation of Orders

Feo, 2016 Manufacturing Begins

May 2016 Shipping Starts

 

 

‘Tj TMA
earay Deve PL Pe

THANK YOU
FOR SUPPORTING
OUR PROJECT

PERKS

$75
MOJO - Standard - Early Bird

20.090 mAh cattery system strongest available io-

date: Configure ike LEGOs with the anibty tc

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads 8/30/2017
 

MOJO - Bag Battery CabN© PRBS ahinG Saree Lbads |THE gagPS/06/19 in TXSD Page 16 Of 2 page 16 of 21

Exhibit C - MOJO Indiegogo Homepage

create untim-ted compartments using velcro, Car
Recharger AppleAndroa micro + standard USB
cabes. Retractable power cord. REID blocking

system foricentity orotection. Plenty of room for

Lb

you purse camera wale! keys. cred caras
bus-ness cards. iPac iPhone. Android tadlet or
smartphone. MOJO1s a walk-ng powerhouse
Stretch goals include GPS tracking, alarm sysiern

ang mobve app

$99
MOJO - Standard

nA

20 O00 rAr battery system istrongest availatle to-
date’ Configure ike LEGOs with the apiity tc

fap
Cal

 

create unum ted camoartments Using ve

Recharge: Appie'Android mucro + standard USB

cables. Retraciahie power cord RFID clock: ng
system for mentity protecta » Plenty of roam for

you purse. camera walet keys. cred

business cards. iPad. iPnone Andro

 

smartohone MQJO's a walking sowerhouse

Stretch goals include GPS tracking. alarm system

 

$169
MOJO - TWO UNITS

ore your iPhone/Androd

   

The Utmate pag to st
phone. taolets ana cameras. Of course. plenty of
room for your purse watet. keys. credit cards. etc.

Powerfts 270 960 mAh battery secnarg:

 

Car USB recharger &amo retractabie USB wall

enarger

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads

8/30/2017
 

MOJO - Bag Battery CapiOP ABs ahine Safes Leads | THfidgagd?9/06/19 in TXSD Page 17 Of 2bage 17 of 21

Exhibit C - MOJO Indiegogo Homepage

$199
MOJO - SALES PRO VERSION

MOJO Bag + B2B Sales Leads - One Yea:

  

Suoscoupie

r- Attp aco g/FIDLrp Doveoad up ta

  

‘2 monins. Choose

from 4 Motion Chiefs. 13M Presidents. 12 M

60k BZB Leads/5k per month:

Ue

Directors. 13 M Managers. 1 M Se

    

 

Professionas. + M4 Comocter Sofware Purcrasers

 

Inciudes Fortune 7000. Giocal 500 Inc 800 Emails

ary Search and

 

 

ingiuded win guaranteed de:
downloag online by Job Tide Company Cry State
Zip. Emp.cyee Count Annual Revenue. SIC Code

ana mach more. Hi your sales numbers

$235
MOJO - 3 Units

Massive 2(

  

10 mAh battery system wth Android
iPhone connection cables *10V wail cnarger to

USB. micro USB cornections. RFID tag bosking
i LEGO style

Vélcra compartments - bulld your own

   

systerr to crotect from dentify frat

 

  

$249
MOJO -Sales Pro 120K Contacts

MOJO Bag + B2B Sales Leads - One Year
Subscripten - http geo gVFIDLrs Downmoad us

“ mi

iZ mrontas. Che

 

420 B2B Leads/t0« per morth’
from 4 Menon Chiefs. 12 M Reesidents. 12 M
Directors. 13 M Managers, 7 M Sales

1M Comouter Sofware Purcnasers

 

s Fortune 1000, Global 509. upc 800 Emails
inguded with guaranteed de:very Search and
download online by Job Tle Company City State
Zip. Empoyee Court Annua Revenue SIC Cade

ang much more

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads

8/30/2017
 

MOJO - Bag Battery Cabo BABS abnG Saree Lkads | Hae gygPS/06/19 in TXSD Page 18 Of 2bape 18 of 21

Exhibit C - MOJO Indiegogo Homepage

$375
MOJO - FIVE UNITS

= bag io four iPhoneAndraic

   

  

phone. taplets and carreras Of caurse ple

      

uf pase wallet keys. creat cards. ete.

 

 

Po: 900 mAh battery rechargng systen
Car USB recharger & retractaole USB wail charger

$700

MOJO - TEN UNITS
The Ultimate bag to store

 

your IPhone Anerad

 

  

phone, tahiets and cameras Of course erty af

room for Ppurse waret cards. ete.

    
 

Powerful 20.009 mAP baite
Car USB -echa

cna ger

arg sys stam

&amo rotractabe USB wall

 

$875

MOJO - SALES PRO 120K - 5 UNIT

MOJO Bag + B2B Sales Leads - One Yea
Subserptan - natty ace guFiDire Download up ta
120k B2B Leads/10 per month 12 montos. Chose
fram 4 Medion Chiefs. 13M Presidents 12M

Directors. 13 M Managers

   

 
  

Professiona's 1M Compu

inciudes Fortume (G09. Global 800. Inc S50 Ermatis

 

Mmouced

 

with Quararteed c ry Search and

   

Gownload onhne by Job any Ciy State
Zip. emp oyee Count Annua: Revenue. SIC Cade

anc muck more

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads

8/30/2017
 

MOJO - Bagy Battery CabeO PRR saiipU Saka treads Fa giZP5/05/19 In TXSD Page 19 Of 2 Page 19 of 21

Exhibit C - MOJO Indiegogo Homepage

 

t

About Indiegogo

About Usindiegogo vs. KickstarterCareersPartner PagesBrand ResourcesPress

BlogEducation CenterExperts DirectoryEssential Guide to CrowdfundingTrust & SafetyHelp & SupportContact Us
About UsIndiegogo vs. KickstarterCareersPartner PagesBrand Resources

PressBlogEssential Guide to CrowdfundingTrust & Safety

 

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads 8/30/2017
 

MOJO - Bag Battery CabKeO PARR abiaBUSameatLbads |THadgygP/06/19 In TXSD Page 20 Of 2 Page 20 of 21

. . Exhibit C - MOJO Indiegogo Homepage
Education CenterExperts DirectoryHelp & SupportContact Us

Language
English

 

Campaigning

Start Your CampaignInDemandEquityEnterpriseGenerositySuccess StoriesPricing
Contributing

ExploreCollectionsPartner PagesEquity

Sign Up for Inspiration
Your email address
Sign Up Now
Private, secure, spam-free

About Indiegogo

How It WorksAbout UsIndiegogo vs. KickstarterCareersBrand ResourcesPressBlog
Help

 
   
 

 

 

Education CenterExperts DirectoryEssential Guide to CrowdfundingTrust & SafetyHelp & SupportContact Us

Follow us

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads

 

8/30/2017
 

MOJO - Bag Biifery,CaGhS0 PRBS a btnG SHfEG Lads | Tae gdgdP5/O6/19 In TXSD Page 21 Of 2bage 21 of 21

Exhibit C - MOJO Indiegogo Homepage

Terms of Use Privacy policy Cookie policy Partner Terms
© 2017 Indiegogo, Inc. All Rights Reserved

  

Language
English

 

 
    
 
 

ACCRE CITED
BUSINESS

  

ie TRUSTe >

 Certitied Privary

https://www.indiegogo.com/projects/mojo-bag-battery-cables-plugs-sales-leads

8/30/2017
